397 U.S. 44 (1970)
BURRUSS ET AL.
v.
WILKERSON ET AL.
No. 864.
Supreme Court of United States.
Decided February 24, 1970
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF VIRGINIA.
Carl Rachlin, Melvin L. Wulf, and Eleanor Holmes Norton for appellants.
Robert Y. Button, Attorney General of Virginia, Richard N. Harris, Assistant Attorney General, John S. Davenport III, and Henry T. Wickham for appellees.
Briefs of amici curiae in support of appellants were filed by Ramsey Clark, David Rubin, and John W. Douglas for the National Education Association et al., and by Joseph L. Rauh, Jr., John Silard, J. Albert Woll, Thomas E. Harris, Stephen I. Schlossberg, and David A. Binder for the American Federation of LaborCongress of Industrial Organizations et al.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE DOUGLAS and MR. JUSTICE WHITE are of the opinion that probable jurisdiction should be noted and the case set for oral argument.